SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2011 B COMMUNICATIONS LTD. (Name of Registrant) 2 Dov Friedman Street, Ramat Gan 52503, Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F TForm 40-F * Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): * Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): * Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes* No T If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Form 6-K is being incorporated by reference into the Registrant’s Form S-8 Registration Statement File No. 333-150173. B COMMUNICATIONS LTD. The following exhibits are attached: B Communications Ltd. announces that its controlled subsidiary, Bezeq - The Israel Telecommunication Corp. Ltd. (“Bezeq”), received a notice from its subsidiary, Bezeq International Ltd., on September 15, 2011, that an appeal was filed on September 4, 2011 with the Supreme Court relating to a ruling of The Jerusalem District Court dismissing a claim and a motion to certify the claim as a class action. Form of Immediate Report of Bezeq, a controlled subsidiary of the Registrant, filed with the Israel Securities Authority and the Tel Aviv Stock Exchange, with respect to a decision of the Tel Aviv District Court pertaining to the distribution of Bezeq’s special and regular dividends, dated September 19, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. B COMMUNICATIONS LTD. (Registrant) By /s/Eli Holtzman Eli Holtzman Chief Executive Officer Date: September 19, 2011 EXHIBIT INDEX EXHIBIT NO.DESCRIPTION B Communications Ltd. announces that its controlled subsidiary, Bezeq - The Israel Telecommunication Corp. Ltd. (“Bezeq”), received a notice from its subsidiary, Bezeq International Ltd., on September 15, 2011, that an appeal was filed on September 4, 2011, with the Supreme Court relating to a ruling of The Jerusalem District Court dismissing a claim and a motion to certify the claim as a class action. Form of Immediate Report of Bezeq, a controlled subsidiary of the Registrant, filed with the Israel Securities Authority and the Tel Aviv Stock Exchange, with respect to a decision of the Tel Aviv District Court pertaining to the distribution of Bezeq’s special and regular dividends, dated September 19, 2011.
